Exhibit 10.19
 
TREY RESOURCES, INC.
AUDIT COMMITTEE CHARTER


This Audit Committee Charter was adopted by the Board of Directors (the “Board”)
of Trey Resources, Inc. (the “Company”) on March 30, 2006, and supersedes all
prior delegation of authority to the Audit Committee.


I.      Purpose
The purpose of the Audit Committee (the “Committee”) is to assist the Board with
its oversight responsibilities regarding: (i) the accounting and financial
reporting process of the Company and the audits of the financial statements of
the Company; (ii) the integrity of the Company’s financial statements; (iii) the
Company’s compliance with legal and regulatory requirements; (iv) the
independent auditor’s qualifications and independence; and (v) the performance
of the Company’s internal audit function and independent auditor. The Committee
shall prepare the report required by the rules of the Securities and Exchange
Commission (the “SEC”) to be included in the Company’s annual proxy statement.


In addition to the powers and responsibilities expressly delegated to the
Committee in this Charter, the Committee may exercise any other powers and carry
out any other responsibilities delegated to it by the Board from time to time or
required by law and in all instances subject to the applicable provisions of the
New Jersey Business Corporation Act (including, without limitation,
Section 14A:6-1. thereof). The powers and responsibilities delegated by the
Board to the Committee in this Charter or otherwise shall be exercised and
carried out by the Committee as it deems appropriate without requirement of
Board approval, and any decision made by the Committee (including any decision
to exercise or refrain from exercising any of the powers delegated to the
Committee hereunder) shall be at the Committee’s sole discretion. While acting
within the scope of the powers and responsibilities delegated to it, the
Committee shall have and may exercise all the powers and authority of the Board.
To the fullest extent permitted by law, the Committee shall have the power to
determine which matters are within the scope of the powers and responsibilities
delegated to it. Notwithstanding the foregoing, the Committee’s responsibilities
are limited to oversight. Management of the Company is responsible for the
preparation, presentation and integrity of the Company’s financial statements as
well as the Company’s financial reporting process, accounting policies, internal
audit function, internal accounting controls and disclosure controls and
procedures. The independent auditor is responsible for performing an audit of
the Company’s annual financial statements, expressing an opinion as to the
conformity of such annual financial statements with generally accepted
accounting principles and reviewing the Company’s quarterly financial
statements. It is not the responsibility of the Committee to plan or conduct
audits or to determine that the Company’s financial statements and disclosure
are complete and accurate and in accordance with generally accepted accounting
principles and applicable laws, rules and regulations. Each member of the
Committee shall be entitled to rely on the integrity of those persons within the
Company and of the professionals and experts (including the Company’s internal
auditor (or others responsible for the internal audit function, including
contracted non-employee or audit or accounting firms engaged to provide internal
audit services) (the “internal auditor”) and the Company’s independent auditor)
from which the Committee receives information and, absent actual knowledge to
the contrary, the accuracy of the financial and other information provided to
the Committee by such persons, professionals or experts.
 
 
 

--------------------------------------------------------------------------------

 
 
Further, auditing literature, particularly Statement of Accounting Standards No.
71, defines the term “review” to include a particular set of required procedures
to be undertaken by independent auditors. The members of the Committee are not
independent auditors, and the term “review” as used in this Charter is not
intended to have that meaning and should not be interpreted to suggest that the
Committee members can or should follow the procedures required of auditors
performing reviews of financial statements.


II.     Membership
The Committee shall consist of at least two members of the Board; provided, that
if at any time there is a vacancy on the Committee and the remaining members
meet all membership requirements, then the Committee may consist of those number
of members until the earlier of the Company’s next annual stockholders meeting
or one year from the occurrence of the vacancy. Each Committee member must be
able to read and understand fundamental financial statements, including a
company’s balance sheet, income statement and cash flow statement. Members of
the Committee are not required to be engaged in the accounting and auditing
profession and, consequently, some members may not be expert in financial
matters, or in matters involving auditing or accounting. However, at least one
member of the Committee shall have past employment experience in finance or
accounting, requisite professional certification in accounting, or any other
comparable experience or background which results in the individual’s financial
sophistication, including being or having been a chief executive officer, chief
financial officer or other senior officer with financial oversight
responsibilities. In addition, either at least one member of the Committee shall
be an “audit committee financial expert” within the definition adopted by the
Securities and Exchange Commission (the “SEC”) or the Company shall disclose in
its periodic reports required pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) the reasons why at least one member of the
Committee is not an “audit committee financial expert.” Each Committee member
shall satisfy the independence requirements of the Nasdaq Stock Market and
Rule 10A-3(b)(1) under the Exchange Act; provided that if a member of the
Committee ceases to be independent for reasons outside the member’s reasonable
control, then the member may at the discretion of the Board remain on the
Committee until the earlier of the Company’s next annual stockholders meeting or
one year from the occurrence of the event that caused the member to cease to be
independent.  The members of the Committee, including the Chair of the
Committee, shall be appointed by the Board. Committee members may be removed
from the Committee, with or without cause, by the Board.
 
 
 

--------------------------------------------------------------------------------

 


III.   Meetings and Procedures
1.     The Chair, or in his or her absence, a member designated by the Chair,
shall preside at each meeting of the Committee and set the agendas for Committee
meetings. The Committee shall have the authority to establish its own rules and
procedures for notice and conduct of its meetings so long as they are not
inconsistent with any provisions of the Company’s bylaws that are applicable to
the Committee.
2.     The Committee shall on a periodic basis meet separately with management,
with the internal auditor and with the independent auditor.
3.     The Committee shall maintain written minutes of its proceedings which
shall be submitted to the Board and retained by the Secretary for inclusion in
the Company’s records.
4.     All non-management directors that are not members of the Committee may
attend and observe meetings of the Committee, but shall not participate in any
discussion or deliberation unless invited to do so by the Committee, and in any
event shall not be entitled to vote. The Committee may, at its discretion,
include in its meetings members of the Company’s management, representatives of
the independent auditor, the internal auditor, any other financial personnel
employed or retained by the Company or any other persons whose presence the
Committee believes to be necessary or appropriate. Notwithstanding the
foregoing, the Committee may also exclude from its meetings any persons it deems
appropriate, including, but not limited to, any non-management director that is
not a member of the Committee.


5.     The Committee may retain any independent counsel, experts or advisors
(accounting, financial or otherwise) that the Committee believes to be necessary
or appropriate. The Committee may also utilize the services of the Company’s
regular legal counsel or other advisors to the Company. The Company shall
provide for appropriate funding, as determined by the Committee, for payment of
compensation to the independent auditor for the purpose of rendering or issuing
an audit report or performing other audit, review or attest services, for
payment of compensation to any advisors employed by the Committee and for
ordinary administrative expenses of the Committee that are necessary or
appropriate in carrying out its duties.


6. The Committee may conduct or authorize investigations into any matters within
the scope of the powers and responsibilities delegated to the Committee.


IV.    Powers and Responsibilities
Interaction with the Independent Auditor
 
1.     Appointment and Oversight.   The Committee shall be directly responsible
and have sole authority for the appointment, compensation, retention and
oversight of the work of the independent auditor (including resolution of any
disagreements between Company management and the independent auditor regarding
financial reporting) for the purpose of preparing or issuing an audit report or
related work or performing other audit, review or attest services for the
Company, and the independent auditor shall report directly to the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
2.     Pre-Approval of Services.   Before the independent auditor is engaged by
the Company or its subsidiaries to render audit or non-audit services, the
Committee shall pre-approve the engagement in accordance with all applicable
legal requirements. Committee pre-approval of audit and non-audit services will
not be required if the engagement for the services is entered into pursuant to
pre-approval policies and procedures established by the Committee regarding the
Company’s engagement of the independent auditor and the Committee shall be
empowered to adopt any and all such policies and procedures as it deems
appropriate and in accordance with all applicable legal requirements. The
Committee may if it elects delegate to one or more designated members of the
Committee the authority to grant pre-approvals as the Committee shall determine
appropriate and in accordance with applicable legal requirements.
 
3.     Independence of Independent Auditor.   The Committee shall, at least
annually, review the independence and quality control procedures of the
independent auditor and the experience and qualifications of the independent
auditor’s senior personnel that are providing audit services to the Company. In
conducting its review:
·   The Committee shall ensure that the independent auditor prepare and deliver,
at least annually, a written statement delineating all relationships between the
independent auditor and the Company, consistent with Independence Standards
Board Standard 1. The Committee shall actively engage in a dialogue with the
independent auditor with respect to any disclosed relationships or services
that, in the view of the Committee, may impact the objectivity and independence
of the independent auditor. If the Committee determines that further inquiry is
advisable, the Committee shall take appropriate action in response to the
independent auditor’s report to satisfy itself of the auditor’s independence.
·   The Committee shall confirm with the independent auditor that the
independent auditor is in compliance with the partner rotation requirements
established by the SEC.
·   The Committee shall, if applicable, consider whether the independent
auditor’s provision of other non-audit services to the Company is compatible
with maintaining the independence of the independent auditor.
·   Without limiting the independence requirements generally applicable,
procedures shall be implemented to ensure that the independent auditor does not
audit his or her own work, does not perform management functions and does not
act as an advocate for the Company.
Annual Financial Statements and Annual Audit


4.     Meetings with Management, the Independent Auditor and the Internal
Auditor.
·   The Committee shall meet with management, the independent auditor and the
internal auditor in connection with each annual audit to discuss the scope of
the audit, the procedures to be followed and the staffing of the audit.
 
 
 

--------------------------------------------------------------------------------

 
 
·   The Committee shall review and discuss with management and the independent
auditor any material off-balance sheet transactions, arrangements, obligations
(including contingent obligations) and other relationships of the Company with
unconsolidated entities of which the Committee is made aware that do not appear
on the financial statements of the Company and that may have a material current
or future effect on the Company’s financial condition, results of operations,
liquidity, capital expenditures, capital resources or significant components of
revenues or expenses.
·   The Committee shall review and discuss the annual audited financial
statements with management and the independent auditor in advance of the
issuance of such statements.


5.     Separate Meetings with the Independent Auditor.
·   The Committee shall review with the independent auditor any “management” or
“internal control” letter issued, or proposed to be issued, by the independent
auditor to the Company.
·   The Committee shall discuss with the independent auditor the report that
such auditor is required to make to the Committee regarding: (i) all accounting
policies and practices to be used that the independent auditor identifies as
critical; (ii) all alternative treatments within GAAP for policies and practices
related to material items that have been discussed among management and the
independent auditor, including the ramifications of the use of such alternative
disclosures and treatments, and the treatment preferred by the independent
auditor; and (iii) all other material written communications between the
independent auditor and management of the Company, such as any management
letter, reports on observations and recommendations on internal controls,
independent auditor’s engagement letter, independent auditor’s independence
letter, schedule of unadjusted audit differences and a listing of adjustments
and reclassifications not recorded, if any. The Committee shall discuss with the
independent auditor any disagreements between the independent auditor and
management on financial reporting.
·   The Committee shall discuss with the independent auditor the matters
required to be discussed by Statement on Auditing Standards No. 61,
“Communication with Audit Committees,” as then in effect.


6.     Recommendation to Include Financial Statements in Annual Report.   The
Committee shall, based on the review and discussions in paragraphs 4 and 5
above, and based on the disclosures received from the independent auditor
regarding its independence and discussions with the auditor regarding such
independence pursuant to subparagraph 3 above, determine whether to recommend to
the Board that the audited financial statements be included in the Company’s
Annual Report on Form 10-KSB for the fiscal year subject to the audit.
 
 
 

--------------------------------------------------------------------------------

 


Quarterly Financial Statements
7.     Meetings with Management, the Independent Auditor and the Internal
Auditor.   The Committee shall review and discuss the quarterly financial
statements with management and the independent auditor in advance of the
issuance of such statements.
Internal Audit


8.     Appointment.   The Committee shall review the appointment and replacement
of the internal auditor.


9.     Separate Meetings with the Internal Auditor.   The Committee shall meet
periodically with the Company’s internal auditor to discuss the
responsibilities, budget and staffing of the Company’s internal audit function
and any issues that the internal auditor believes warrant audit committee
attention. The Committee shall discuss with the internal auditor any significant
reports to management prepared by the internal auditor and any responses from
management.
Other Powers and Responsibilities


10.   Related Party Transactions.   The Committee shall review related party
transactions on an ongoing basis.


11.   Correspondence with Regulators.   The Committee shall discuss with
management and the independent auditor any correspondence from or with
regulators or governmental agencies, any employee complaints or any published
reports that raise material issues regarding the Company’s financial statements,
financial reporting process, accounting policies or internal audit function.


12.   Legal Matters.   The Committee shall discuss with the Company’s General
Counsel or outside counsel any legal matters brought to the Committee’s
attention that could reasonably be expected to have a material impact on the
Company’s financial statements.


13.   Foreign Operations.   The Committee shall request assurances from
management, the independent auditor and the Company’s internal auditors that the
Company’s foreign subsidiaries and foreign affiliated entities, if any, are in
conformity with applicable legal requirements, including disclosure of
affiliated party transactions.


14.   Complaints.   The Committee shall establish procedures for the receipt,
retention and treatment of complaints received by the Company regarding
accounting, internal accounting controls or auditing matters. The Committee
shall also establish procedures for the confidential and anonymous submission by
employees regarding questionable accounting or auditing matters.
 
 
 

--------------------------------------------------------------------------------

 


15.   Reports on Financial Statements.   The Committee shall provide the Company
with the report of the Committee with respect to the audited financial
statements required by Item 306 of Regulation S-B, for inclusion in each of the
Company’s annual proxy statements.


16.   Board Reports.   The Committee, through its Chair, shall report regularly
to, and review with, the Board any issues that arise with respect to the quality
or integrity of the Company’s financial statements, the Company’s compliance
with legal or regulatory requirements, the performance and independence of the
Company’s independent auditor, the performance of the Company’s internal audit
function or any other matter the Committee determines is necessary or advisable
to report to the Board.


17.   Future Amendments to Charter.    The Committee shall review and reassess
this Charter periodically as it deems appropriate and submit any recommended
changes to the Board for its consideration.
 
 
 
 
 